information contained in a PSI "must promptly seek to correct any alleged
                inaccuracies"). Even assuming that Davis expected the district court to
                correct the PSI when she brought the errors to its attention, she did not
                object when it neglected to do so and fails to demonstrate plain error
                which affected her substantial rights. See NRS 178.602. 2 Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                                                        /                     , J.
                                                  Hardesty



                                                  Douglas


                                                                                 J.




                cc: Hon. Kathleen E. Delaney, District Judge
                     Cofer, Geller & Durham
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2 Daviswas not prejudiced at sentencing because the district court
                acknowledged that the names in the offense synopsis were inaccurate and
                disclaimed reliance upon the errors.



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A